Title: To James Madison from William Eaton, 4 March 1803 (Abstract)
From: Eaton, William
To: Madison, James


4 March 1803, Tunis. Commodore Morris in the Chesapeake, with the John Adams and the New York, anchored in the road of La Goulette “on the 22d. ult. 8 oclock A.M.” and Eaton sent for permission to go aboard. The dragoman returned at eleven with the bey’s refusal. The bey insisted Morris first report ashore. Eaton went to La Goulette and, using his permit to visit the Enterprize, passed the commandant of the castle and went to the squadron. On 23 Feb. he made his report and obtained his passport. Morris had received Eaton’s 26 Jan. letter relaying the bey’s claim for the prize ship [Paolina], as reported in Eaton’s 1 Feb. dispatch. He handed Morris the information of which enclosure A is a copy. On 24 Feb. Morris wrote the bey enclosure B, which Eaton delivered the same day. The bey proposed that Morris come ashore and that the validity of the prize be verified at Tunis, “signifying at the same time in unequivocal terms that if this proposition were not acceded to he would declare war.” On 25 Feb. Eaton reported this to Morris, who came ashore on 26 Feb. but was not admitted to an audience until 28 Feb. The ground of the bey’s claim, which Eaton detailed earlier, “was now gone over again,” and Morris declared his intention to order the prize to Gibraltar for adjudication. The bey “explicitly told” Morris that unless an investigation was made “on the spot” and the property restored, the bey would “place the United States in the same situation as they were with Tripoli!” Morris consented on condition that the bey would rest the case on evidence deduced from regular papers found on board the prize and would waive “all pretentions to such property as should not appear, bona fide, to belong to his subjects.” The bey assented and an officer was sent for the papers, the arrival of which was delayed until 1 Mar. by contrary winds. At the audience the bey insisted on the right of commerce with Tripoli in defiance of the blockade but conceded that the Americans might turn away his ships. “That right was contested. The Bey replied, that we might, if we pleased, capture his vessels; but that we should in the issue loose two for one. The Commodore met this menace by signifying that in case of resorting to reprisal by way of indemnity against regular captures he might possibly loose three for one. The question was then asked the Bey, whether in case of seizure on our part of contraband articles destined to Tripoli by his subjects, he should think of reclaiming such articles? He answered ‘We turks are not in the habit of thinking for futurity: it will be seasonable enough to discuss this subject when circumstances should make it necessary.’” On 27 and 28 Feb. Morris interviewed Hamet Gurgi, agent of Hamet Qaramanli, at the American house. Gurgi stated Hamet Qaramanli was waiting only for the cooperation of the U.S. squadron to attack Tripoli. Gurgi said Hamet could provide thirty thousand troops but would need “fifteen or twenty barrels of powder and sixteen thousand dollars” in assistance. Morris refused any subsidy but promised twenty barrels of powder and agreed to have the squadron before Tripoli in June to cooperate with Hamet Qaramanli. Gurgi requested passage to Derna to carry the information to Hamet Qaramanli. “This was not convenient. The critical state of affairs at Algiers required the immediate appearance of the squadron at that place; and want of provisions would oblige them to proceed thence to Gibraltar.” On 2 Mar. “at half past eleven A.M.” the papers of the prize in question were brought ashore, and the bey’s commercial agent, the master of the vessel, and the principal owner of the cargo arrived at the American house “at 4 P.M.” to examine the facts. The manifest indicated that the claimant had considerable bona fide share in the cargo and Morris agreed to order restitution. “Thus it appears that the appearance of the squadron has tranquilized our affairs here for a moment.” Morris and Cathcart attested in postscripts to the veracity of the description of the transactions.
 

   
   RC and enclosure B (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy and copy of enclosures A and B (CSmH); Tr (ibid.); Tr (NN: Cathcart Papers); Tr and translation of enclosure (DNA: RG, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:310-11, 313-17 [8C-A1]). RC 3 pp. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 331. For enclosures, see nn. 1 and 2.




   
   Enclosure A is the 20 Feb. 1803 statement of Sidi Hamet Gurgi (2 pp.; in Italian; translation printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 330) that he had told Eaton that Hamet Qaramanli had received information from Cairo that the Tripolitan Arabs had revolted against Yusuf Qaramanli and were flocking to the side of Hamet’s nephew, who was already within Tripolitan territory.



   
   Enclosure B is Richard Morris to Hammuda Bey, 24 Feb. 1803 (3 pp.), expressing regret that a misrepresentation of facts had led the bey to demand restitution of a ship which was a good prize, and offering to let the bey’s principal officers see the ship’s papers, which were on board the Chesapeake. Morris also stated he would send the prize to Gibraltar to be judged by the admiralty court there (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:364–65).



   
   See Eaton to JM, 26 Jan. 1803, and n. 1.



   
   In his 14 Mar. 1803 journal of these events Cathcart stated that Morris’s rejoinder was not translated for the bey (printed ibid., 2:352).



   
   A full transcription of this document has been added to the digital edition.

